 

Exhibit 10.1

 

EXECUTION VERSION

 

THIS CONVERTIBLE LOAN AGREEMENT (the “Agreement”) is made on January 28, 2019 BY
AND BETWEEN:

 

(1)Kaixin Auto Group an exempted company organized under the law of the Cayman
Islands (“Kaixin””);

 

(2)CM Seven Star Acquisition Corp., an exempted company organized under the law
of the Cayman Islands (“CM Seven Star”); and

 

(3)Kunlun Tech Limited a Hong Kong Limited Company (the “Investor”).

 

Kaixin, CM Seven Star and the Investor are referred to herein collectively as
the “Parties” and individually as a “Party.”

 

1.Definitions

 

“Aggregate Principal Amount” means US$23,000,000 (Twenty-Three Million United
States Dollars).

 

“Bank Account” has the meaning ascribed to it in Clause 2 hereof.

 

“Business Combination” means the transactions contemplated under the Share
Exchange Agreement, dated as of November 2, 2018, by and among CM Seven Star,
Kaixin, and Renren Inc.

 

“Business Day” means any day other than a Saturday, Sunday or another day on
which commercial banks in the PRC, Hong Kong or New York, New York are required
or authorized by law or executive order to close.

 

“CM Seven Star Share” means an ordinary share, par value US$0.0001 per share, of
CM Seven Star.

 

“First CM Seven Star Unit Amount” means 2,000,000 CM Seven Star Units.

 

“First Principal Amount” means US$20,000,000.

 

“CM Seven Star Unit” means one unit of CM Seven Star, comprised of one CM Seven
Star Share, one half of one CM Seven Star Warrant and one right to receive
one-tenth (1/10) of one CM Seven Star Ordinary Share upon the consummation of
the Business Combination.

 

“CM Seven Star Warrant” means a redeemable warrant to purchase one CM Seven Star
Share.

 

“Convertible Loan” has the meaning ascribed to it in Clause 3 hereof.

 



 1 

 

 

“Event of Default” has the meaning ascribed to it in Clause 3(d) hereof.

 

“Governmental Entity” means any court, administrative agency or commission or
other governmental authority or instrumentality, whether federal, state, local
or foreign, or any applicable industry self-regulatory organization.

 

“PRC” means the People’s Republic of China, for purposes of this Agreement only,
not including Hong Kong, Macau and Taiwan.

 

“Prospectus” has the meaning ascribed to it in clause 9(h) hereof.

 

“Second CM Seven Star Unit Amount” means 300,000 CM Seven Star Units.

 

“Second Principal Amount” means US$3,000,000.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Underwriters” has the meaning ascribed to it in clause 9(h) hereof.

 

2.Convertible Loan and Closing

 

(a)          On the terms and subject to the conditions set forth herein, the
Investor will advance to Kaixin the First Principal Amount as of January 31,
2019, or such other date as agreed by the Parties in writing (the date on which
the closing (the “First Closing”) with respect to the First Principal Amount
actually occurs, the “First Closing Date”) and the Second Principal Amount as of
January 31, 2020, or such other date as agreed by the Parties in writing (the
date on which the closing (the “Second Closing,” and together with the First
Closing, the “Closings”) with respect to the Second Principal Amount actually
occurs, the “Second Closing Date,” together with the First Closing Date, each, a
“Closing Date”), which together total the Aggregate Principal Amount.

 

(b)          Subject to the satisfaction (or, where permissible, waiver) of the
conditions to the closing set forth in Clause 2(c) each Closing shall take place
at the offices of Simpson Thacher & Bartlett, located at 35/F ICBC Tower, 3
Garden Road, Central, Hong Kong, or such other location as agreed by the Parties
in writing. At the First Closing, the Investor will grant the First Principal
Amount to Kaixin pursuant to Clause 3, and the rights of Investor set forth in
Clauses 3 and 4 with respect to the First CM Seven Star Unit Amount shall become
effective. At the Second Closing, the Investor will grant the Second Principal
Amount to Kaixin pursuant to Clause 3, and the rights of Investor set forth in
Clauses 3 and 4 with respect to the Second CM Seven Star Unit Amount shall
become effective. If the First Closing has not occurred by May 31, 2019, or such
other date otherwise agreed by Kaixin and Investor (the “Long Stop Date”), the
Parties shall have no obligations whatsoever under this Agreement, provided that
the Long Stop Date may be extended to June 30, 2019 if mutually agreed by Kaixin
and the Investor prior to May 31, 2019.

 

 2 

 

 

(c)          Closing Conditions.

 

(i)          The obligation of the Investor to consummate each Closing is
subject to the fulfillment prior to or contemporaneously with such Closing of
each of the following conditions:

 

(A)         the representations and warranties of each of Kaixin and CM Seven
Star set forth in this Agreement shall be true and correct in all material
respects as of the date hereof and as of the applicable Closing Date (except to
the extent such representations and warranties are made as of a specified date,
in which case such representations and warranties shall be true and correct in
all material respects as of such date);

 

(B)         each of Kaixin and CM Seven Star shall have performed in all
material respects all of its respective obligations required to be performed by
it at or prior to or contemporaneously with such Closing under this Agreement;

 

(C)         each of Kaixin’s and CM Seven Star’s boards of directors shall have
approved this Agreement and the transactions contemplated hereunder; and

 

(D)         no event, circumstance or change having occurred that, individually
or in the aggregate with one or more other events, circumstances or changes,
have had or reasonably could be expected to have a material adverse effect on CM
Seven Star, Kaixin or their respective affiliates.

 

(ii)         The obligation of Kaixin to consummate each Closing is subject to
the fulfillment prior to or contemporaneously with such Closing of each of the
following conditions:

 

(A)         the representations and warranties of each of Investor and CM Seven
Star set forth in this Agreement shall be true and correct in all material
respects as of the date hereof and as of the applicable Closing Date (except to
the extent such representations and warranties are made as of a specified date,
in which case such representations and warranties shall be true and correct in
all material respects as of such date);

 

(B)         each of Investor and CM Seven Star shall have performed in all
material respects all obligations required to be performed by it at or prior to
or contemporaneously with such Closing under this Agreement;

 

(C)         each of Kaixin’s and CM Seven Star’s boards of directors shall have
approved this Agreement and the transactions contemplated hereunder; and

 

(D)         no event, circumstance or change having occurred that, individually
or in the aggregate with one or more other events, circumstances or changes,
have had or reasonably could be expected to have a material adverse effect on CM
Seven Star, Kaixin or their respective affiliates.

 

 3 

 

 

(iii)        The obligation of CM Seven Star to consummate each Closing is
subject to the fulfillment prior to such Closing of each of the following
conditions:

 

(A)         the representations and warranties of the Investor and Kaixin set
forth in this Agreement shall be true and correct in all material respects as of
the date hereof and as of such Closing Date (except to the extent such
representations and warranties are made as of a specified date, in which case
such representations and warranties shall be true and correct in all material
respects as of such date);

 

(B)         each of the Investor and Kaixin shall have performed in all material
respects all obligations required to be performed by it at or prior to or
contemporaneously with such Closing under this Agreement;

 

(C)         each of Kaixin’s and CM Seven Star’s boards of directors shall have
approved this Agreement and the transactions contemplated hereunder; and

 

(D)         no event, circumstance or change having occurred that, individually
or in the aggregate with one or more other events, circumstances or changes,
have had or reasonably could be expected to have a material adverse effect on CM
Seven Star, Kaixin or their respective affiliates.

 

3.Convertible Loan

 

(a)          The Investor hereby agrees to lend to Kaixin the Aggregate
Principal Amount (the “Convertible Loan”) and on the applicable Closing Date
will transfer the First Principal Amount and the Second Principal Amount, as
applicable, to the following bank account of Kaixin (the “Bank Account”):

 

Beneficiary Name: Kaixin Auto Group

Beneficiary Account number: 8003098327

Bank Routing Number (domestic wires): 322070381

Bank Swift Code (international wires): EWBKUS66XXX

Bank Name: East West Bank

Bank Address: 135 N. Los Robles Ave, Suite 600, Pasadena, CA 91101

 

Kaixin shall issue to the Investor a signed acknowledgment of receipt of the
relevant amount within five (5) Business Days of the applicable Closing Date.

 

 4 

 

 

(b)          The term of any portion of the Convertible Loan shall be from the
applicable Closing Date to the earlier of (i) in the event that the Business
Combination has not been consummated prior thereto, May 31, 2019 or (ii) the
termination of the Business Combination (the “Maturity Date”). Upon the Maturity
Date, Kaixin shall immediately repay the entire outstanding Principal Amount of
the Convertible Loan plus any unpaid Interest (if any) accrued. The term of the
Convertible Loan may be extended by the Investor by delivering a written notice
to Kaixin before the Maturity Date (such date, the “Extended Maturity Date”) and
shall be automatically extended to one business day following any extended Long
Stop Date pursuant to Clause 2 hereof. For the avoidance of doubt, no amounts
shall be payable by Kaixin in respect of any part of the Aggregate Principal
Amount that has not been paid by Investor to Kaixin prior to the Maturity Date
or Extended Maturity Date, as applicable. Further, in the event that the
Maturity Date occurs before the Second Principal Amount is transferred to
Kaixin, Investor shall be under no obligation to transfer such amount to Kaixin,
and Kaixin shall be under no obligation to pay Interest, default interest, the
Second CM Seven Star Unit Amount nor any other consideration in respect thereof.

 

The Convertible Loan shall bear an annual interest rate on the applicable
portion of the Aggregate Principal Amount outstanding in accordance with the
loan interest rate stipulated by the Peoples Bank of China for the corresponding
period accruing from applicable Closing Date (the “Interest”); provided that, in
the event the conversion is consummated before the Maturity Date or the Extended
Maturity Date, as the case may be, any accrued interest will be waived and will
not be payable.

 

In the event that Kaixin fails to repay outstanding amounts under the
Convertible Loan on the Maturity Date or the Extended Maturity Date, as
applicable, the applicable portion of the Aggregate Principal Amount outstanding
under the Convertible Loan shall bear default interest, in additional to the
Interest, calculated after the Maturity Date or the Extended Maturity Date, at
the simple interest rate of twenty percent (20%) per annum on any outstanding
amounts, up to the date the Principal Amount of the Convertible Loan and all
accrued but unpaid Interest are fully repaid.

 

(c)          Subject to sub-paragraph (d) below and excluding the conversion of
the Convertible Loan (or any portion thereof) into CM Seven Star Units pursuant
to Clause 4 hereof, Kaixin shall not prepay any part of the Convertible Loan
without the prior written consent of the Investor.

 

(d)          If any one or more of the events of default set out in Schedule A
hereto (each of them, an “Event of Default”) shall occur before either of the
Maturity Date or the conversion of the First Principal Amount pursuant to Clause
4 hereof, the Investor may, by written notice to Kaixin:

 

(i)declare any outstanding portion of the Aggregate Principal Amount and any
Interest to be immediately due and payable without further demand, notice or
other legal formality of any kind; and/or

 

(ii)take such action as the Investor reasonably deems appropriate to enforce the
Investor’s rights, powers and remedies under this Agreement.

 

Each of the other parties hereto hereby agrees that CM Seven Star shall have no
obligation to repay any amount due under the Convertible Loan, except pursuant
to Section 4(a) hereof. For the avoidance of doubt, the Investor may only look
to Kaixin for repayment of the Convertible Loan, except as specified in Section
4 of this Agreement.

 

 5 

 

 

4.Conversion

 

Each of the Parties agrees that, in the absence of any Event of Default (or
following the waiver of any Event of Default by Investor) and prior to the
Maturity Date, the First Principal Amount will automatically convert upon the
consummation of Business Combination into the First CM Seven Star Unit Amount.
Within five (5) Business Days of such consummation, CM Seven Star shall issue to
the Investor the First CM Seven Star Unit Amount, as adjusted for any share
split, share dividend, share combination or consolidation, recapitalization,
reclassification or other similar event in relation to the share capital of CM
Seven Star.

 

Each of the Parties agrees that, in the absence of any Event of Default (or
following the waiver of any Event of Default by Investor), if the Second
Principal Amount is funded to Kaixin following the completion of the Business
Combination, the Second Principal Amount will automatically convert into the
Second CM Seven Star Unit Amount. Within five (5) Business Days of the deposit
of the Second Principal Amount with Kaixin, CM Seven Star shall issue to the
Investor the Second CM Seven Star Unit Amount, as adjusted for any share split,
share dividend, share combination or consolidation, recapitalization,
reclassification or other similar event in relation to the share capital of CM
Seven Star.

 

For the avoidance of doubt, after any conversion pursuant to this Clause 4, all
right and title to the amount deposited with Kaixin under the Convertible Loan
shall become that of Kaixin as consideration for the CM Seven Star Units.

 

Upon the completion of the Business Combination, CM Seven Star shall enter into
a customary Registration Rights Agreement (the “Registration Rights Agreement”)
with the Investor, pursuant to which CM Seven Star will grant to Investor the
right, subject to the terms and conditions of such Registration Rights
Agreement, to cause CM Seven Star to prepare and file with the Commission a
registration statement with respect to the CM Seven Star Shares underlying the
CM Seven Star Units and use its reasonable best efforts to cause such
registration statement to become effective. CM Seven Star further confirms that,
in connection with a demand registration pursuant to such Registration Rights
Agreement, all reasonable fees, costs and expenses of and incidental to such
registration, inclusion and public offering in connection therewith shall be
borne by CM Seven Star, other than the applicable underwriting discounts and
commissions and transfer taxes.

 

5.Covenants

 

(a)Approvals and other actions.

 

(i)          Following the date of this Agreement and prior to the First Closing
Date, Kaixin will use commercially reasonable efforts to obtain, with respect to
this Agreement and the transactions contemplated hereby, the approval of its
board of directors (if such approval has not already been obtained prior to the
date of this Agreement).

 

(ii)         Following the date of this Agreement and prior to the First Closing
Date, CM Seven Star agrees will use commercially reasonable efforts to obtain,
with respect to this Agreement and the transactions contemplated hereby, the
approval of its board of directors (if such approval has not already been
obtained prior to the date of this Agreement).

 

 6 

 

 

(iii)        Each Party agrees, upon reasonable request from another Party, to
furnish the other Party with all information concerning itself, its
subsidiaries, affiliates, directors, officers, partners, and shareholders and
such other matters as may be reasonably necessary or advisable in connection
with any statement, filing, notice, or application made by or on behalf of such
other Party or any of its subsidiaries to any Governmental Entity in connection
with this Agreement. Notwithstanding anything herein to the contrary, none of
the Parties shall be required to furnish the other Party with any (1) sensitive
personal biographical or personal financial information of any of the directors,
officers, employees, managers or partners of the Investor or any of its
affiliates, (2) proprietary and non-public information related to the
organizational terms of, or investors in, it or its affiliates, or (3) any
information that it reasonably deems private or confidential, in each case,
unless required for the use by another party for compliance with applicable laws
or regulations.

 

(b)Covenants of Kaixin

 

(i)          Kaixin shall as soon as reasonably practicable notify the Investor
of the occurrence of any change, cancellation, suspension or termination of
Business Combination;

 

(ii)         Kaixin shall as soon as reasonably practicable notify the Investor
of the occurrence of any material litigation, arbitration or administrative
proceedings relating to the equity interest, assets, or business of Kaixin;

 

(iii)        Kaixin shall abide by the provisions of this Agreement and not
unreasonably undertake any action/omission that would reasonably be expected to
adversely affect the effectiveness and enforceability of this Agreement;

 

(iv)        Kaixin shall not, prior to the completion of the Business
Combination, without the prior written consent of the Investor, enter into any
merger or consolidation of Kaixin or its subsidiaries with any person, or its
acquisition of or investment in any person, other than, for the avoidance of
doubt, the Business Combination; and

 

(v)         in the event that any governmental registration, filing, approval,
consent, or order is necessary for the Investor to be qualified or authorized to
acquire the CM Seven Star Units, Kaixin hereby undertakes, to take all
commercially reasonable actions to assist the Investor in obtaining such
governmental registration, filing, approval, consent, or order in a timely
manner.

 

 7 

 

 

(c)          Each Party to this Agreement will hold, and will cause its
respective subsidiaries and their directors, officers, employees, agents,
consultants, and advisors to hold, in strict confidence, unless disclosure to
any Governmental Entity is necessary in connection with any necessary regulatory
approval or unless compelled to disclose by judicial or administrative process
or, in the written opinion of its counsel, by other requirement of law or the
applicable requirements of any Governmental Entity, all nonpublic records,
books, contracts, instruments, computer data and other data and information
(collectively, “Information”) concerning the other Parties hereto furnished to
it by such other Party/Parties or their representatives pursuant to this
Agreement (except to the extent that such information can be shown to have been
(1) previously known by such Party on a non-confidential basis, (2) in the
public domain through no fault of such Party, or (3) later lawfully acquired
from other sources by the Party to which it was furnished), and no Party hereto
shall release or disclose such Information to any other person, except its
auditors, attorneys, financial advisors, other consultants, and advisors. If a
Party is required to disclose any Information to a Governmental Entity in
accordance with this Clause 5(b), the disclosing Party shall notify the other
Parties prior to making any such disclosure by providing the other Party with
the text of the disclosure requirement and draft disclosure at least 24 hours
prior to making any such disclosure, and will narrow the draft disclosure to the
extent the other Party reasonably requests.

 

6.Kaixin Representations

 

Kaixin hereby represents and warrants to the Investor that the following
representations and warranties are true and correct as of the date of this
Agreement and as of each Closing Date:

 

(a)          Kaixin is a company duly organized, validly existing and in good
standing under the laws of the Cayman Islands, and has the power and authority
to own, lease and operate its properties and carry on its business as now
conducted.

 

(b)          The execution, delivery and performance by Kaixin of this Agreement
is within the power of Kaixin and, other than with respect to the actions to be
taken if and when equity is to be issued to the Investor, has been duly
authorized by all necessary actions on the part of Kaixin. This Agreement
constitutes a legal, valid and binding obligation of Kaixin, enforceable against
Kaixin in accordance with its terms, except as limited by bankruptcy, insolvency
or other laws of general application relating to or affecting the enforcement of
creditors’ rights generally and general principles of equity. To the knowledge
of Kaixin, it is not in violation of (i) its current memorandum and articles of
association, (ii) any material statute, rule or regulation applicable to Kaixin
or (iii) any material indenture or contract to which Kaixin is a party or by
which it is bound, where, in each case, such violation or default, individually,
or together with all such violations or defaults, could reasonably be expected
to have a material adverse effect on Kaixin. The only corporate, governmental or
other approvals required for the entry by Kaixin into this Agreement and the
consummation by Kaixin of the transactions contemplated hereby are the approval
of Kaixin’s board of directors.

 

(c)          The performance and consummation of the transactions contemplated
by this Agreement do not and will not: (i) violate any material judgment,
statute, rule or regulation applicable to Kaixin; (ii) result in the
acceleration of any material indenture or contract to which Kaixin is a party or
by which it is bound; or (iii) result in the creation or imposition of any lien
upon any property, asset or revenue of Kaixin or the suspension, forfeiture, or
nonrenewal of any material permit, license or authorization applicable to
Kaixin, its business or operations.

 

 8 

 

 

(d)          No consents or approvals are required in connection with the
performance of this Agreement by Kaixin, other than: (i) Kaixin’s corporate
approvals; and (ii) any qualifications or filings under applicable securities
laws, if any.

 

(e)          There is no action or proceeding pending or threatened against
Kaixin and its subsidiaries before any court or administrative agency which is
likely to result in any material adverse change in the financial condition of
Kaixin or the business or financial condition of any of the Kaixin’s
subsidiaries.

 

7.CM Seven Star Representations

 

CM Seven Star hereby represents and warrants to the Investor that the following
representations and warranties are true and correct as of the date of this
Agreement and as of each Closing Date:

 

(a)          CM Seven Star is a company duly organized, validly existing and in
good standing under the laws of the Cayman Islands, and has the power and
authority to own, lease and operate its properties and carry on its business as
now conducted.

 

(b)          The execution, delivery and performance by CM Seven Star of this
Agreement is within the power of CM Seven Star and, other than with respect to
the actions to be taken if and when equity is to be issued to the Investor, has
been duly authorized by all necessary actions on the part of CM Seven Star other
than obtaining the approval of CM Seven Star’s Board of Directors. This
Agreement constitutes a legal, valid and binding obligation of CM Seven Star,
enforceable against CM Seven Star in accordance with its terms, except as
limited by bankruptcy, insolvency or other laws of general application relating
to or affecting the enforcement of creditors’ rights generally and general
principles of equity. To the knowledge of CM Seven Star, it is not in violation
of (i) its current memorandum and articles of association, (ii) any material
statute, rule or regulation applicable to CM Seven Star or (iii) any material
indenture or contract to which CM Seven Star is a party or by which it is bound,
where, in each case, such violation or default, individually, or together with
all such violations or defaults, could reasonably be expected to have a material
adverse effect on CM Seven Star. The only corporate, governmental or other
approvals required for the entry by CM Seven Star into this Agreement and the
consummation by CM Seven Star of the transactions contemplated hereby are the
approval of CM Seven Star’s board of directors.

 

(c)          The performance and consummation of the transactions contemplated
by this Agreement do not and will not: (i) violate any material judgment,
statute, rule or regulation applicable to CM Seven Star; (ii) result in the
acceleration of any material indenture or contract to which CM Seven Star is a
party or by which it is bound; or (iii) result in the creation or imposition of
any lien upon any property, asset or revenue of CM Seven Star or the suspension,
forfeiture, or nonrenewal of any material permit, license or authorization
applicable to Kaixin, its business or operations.

 

(d)          No consents or approvals are required in connection with the
performance of this Agreement by CM Seven Star, other than: (i) CM Seven Star’s
corporate approvals; (ii) any qualifications or filings under applicable
securities laws, if any; and (iii) necessary corporate approvals for the
authorization of CM Seven Star Units issuable pursuant to Clause 4 hereof.

 

 9 

 

 

(e)          There is no action or proceeding pending or threatened against CM
Seven Star and its subsidiaries before any court or administrative agency which
is likely to result in any material adverse change in the financial condition of
Kaixin or the business or financial condition of any of the Kaixin’s
subsidiaries.

 

8.Investor Representations

 

The Investor hereby represents and warrants to each of Kaixin and CM Seven Star
that the following representations and warranties are true and correct as of the
date of this Agreement and as of each Closing Date:

 

(a)          The Investor is a corporation duly organized, validly existing and
in good standing under the laws of the Hong Kong Special Administrative Region
of the People's Republic of China, and has the power and authority to own, lease
and operate its properties and carry on its business as now conducted.

 

(b)          The Investor has full legal capacity, power and authority to
execute and deliver this Agreement and to perform its obligations hereunder.
This Agreement constitutes valid and binding obligation of the Investor,
enforceable in accordance with its terms, except as limited by bankruptcy,
insolvency or other laws of general application relating to or affecting the
enforcement of creditors’ rights generally and general principles of equity. The
only corporate, governmental or other approvals required for the entry by the
Investor into this Agreement and the consummation by Investor of the
transactions contemplated hereby are the internal approval of the Investor.

 

(c)          The Investor is:

 

(i)          an accredited investor as such term is defined in Rule 501 of
Regulation D under the Securities Act. The Investor has been advised that this
Agreement and the underlying securities have not been registered under the
Securities Act, or any state securities laws and, therefore, cannot be resold
unless they are registered under the Securities Act and applicable state
securities laws or unless an exemption from such registration requirements is
available. The securities which may be acquired by the Investor hereunder are
for its own account for investment, not as a nominee or agent, and not with a
view to, or for resale in connection with, the distribution thereof, and the
Investor has no present intention of selling, granting any participation in, or
otherwise distributing the same. The Investor has such knowledge and experience
in financial and business matters that the Investor is capable of evaluating the
merits and risks of such investment, and is able to bear the economic risk of
such investment for an indefinite period of time; and/or

 

(ii)         not a “U.S. Person” and is acquiring the securities in an “offshore
transaction” (each as defined in Rule 902 of Regulation S). The Investor is not
acquiring the Subscription Securities as a result of any directed selling
efforts (within the meaning of Regulation S under the Securities Act) for the
purpose of, or that could reasonably be expected to have the effect of,
conditioning the market in the United States for any of the securities being
offered in reliance on Regulation S.

 

 10 

 

 

(d)          The Investor believes it has received all the information it
considers necessary or appropriate for deciding whether to enter into this
Agreement. The Investor further represents that it has had an opportunity to ask
questions and receive answers from the each of Kaixin and CM Seven Star
regarding this Agreement and the transactions contemplated hereunder as well as
the business, properties, prospects and financial condition of each of Kaixin
and CM Seven Star. The foregoing, however, does not limit or modify the
representations and warranties of Kaixin and CM Seven Star in Clauses 6 and 7 of
this Agreement.

 

(e)          Investor understands that the CM Seven Star Shares that may become
issuable pursuant to this Agreement have not been and will not be registered
under the Securities Act, by reason of their issuance and allotment in a
transaction exempt from the registration requirements of the Securities Act, and
that such CM Seven Star Shares, if issued to Investor, will be required to
continue to be held by Investor unless a subsequent disposition thereof is
registered under the Securities Act or is exempt from such registration and in
each case in accordance with any applicable securities laws of any state of the
United States.

 

9.Miscellaneous

 

(a)          This Agreement will expire and terminate (without relieving Kaixin,
CM Seven Star or the Investor of any obligations arising from a prior breach of
or non-compliance with this Agreement) upon the issuance of the entirety of the
First CM Seven Star Unit Amount and the Second CM Seven Star Unit Amount, to the
Investor pursuant to Clause 4 hereof.

 

(b)          Each of CM Seven Star, Kaixin and Investor Agrees, that the event
of any material breach or violation of any covenant or agreement contained
herein (a “Breach”), by it, it will respectively severally indemnify the other
parties hereto and its respective affiliates, limited partners, members,
stockholders, employees, agents, representatives, assignees and transferees
(each, an “Indemnitee”) for any and all losses, liabilities, damages, liens,
claims, obligations, penalties, settlements, deficiencies, costs and expenses,
including without limitation reasonable advisor’s fees and other reasonable
expenses of investigation, defense and resolution of any Breach paid, suffered,
sustained or incurred by the Indemnitees resulting from, or arising out of, or
due to, directly or indirectly, any Breach. The parties agree that their
respective obligations under this clause 9(b) will be several and in the event
of a loss resulting from the Breach of more than one party, each party’s
indemnification obligations hereunder shall be limited to the percentage of its
respective fault.

 

(c)          Any provision of this Agreement may be amended, waived or modified
only upon the written consent of each of the Parties.

 

(d)          All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed given if sent by email and thereafter
delivered personally or mailed by internationally recognized overnight courier,
postage prepaid, return receipt requested, to the following addresses set forth
below or such other address as Kaixin, CM Seven Star and the Investor shall
provide to each other Parties in writing:

 

 11 

 

 

Kaixin:

Kaixin Auto Group

5/F, North Wing, 18 Jiuxianqiao Middle Road, Chaoyang District,

Beijing 100016, People's Republic of China, attention: Thomas Jintao Ren,

jintao.ren@renren-inc.com

 

CM Seven Star:

CM Seven Star Acquisition Corporation

Suite 1306, 13/F. AIA Central, 1 Connaught Road, Central, Hong Kong

Attention: Sing Wang, Anthony Ho and Adrian Cheung

Tel: +852 3796 2750

 

The Investor:

Kunlun Tech Limited

Room 1903, 19/F, Lee Garden One, 33 Hysan Avenue, Causeway Bay, Hong Kong

Attention: Xiaoling Qian

Tel: +86 18701691083

 

(e)          The Investor is not entitled, solely by virtue of entry into this
agreement, to vote or receive dividends or be deemed the holder of CM Seven Star
Units for any purpose, nor will anything contained herein be construed to confer
on the Investor, as such, any of the rights of a shareholder of CM Seven Star or
any right to vote for the election of directors or upon any matter submitted to
shareholders at any meeting thereof, or to give or withhold consent to any
corporate action or to receive notice of meetings, or to receive subscription
rights or otherwise until shares have been issued upon the terms described
herein.

 

(f)          Neither this Agreement nor the rights contained herein may be
assigned, by operation of law or otherwise, by any Party without the prior
written consent of each of the others.

 

(g)          In the event any one or more of the provisions of this Agreement is
for any reason held to be invalid, illegal or unenforceable, in whole or in part
or in any respect, or in the event that any one or more of the provisions of
this Agreement operate or would prospectively operate to invalidate this
Agreement, then and in any such event, such provision(s) only will be deemed
null and void and will not affect any other provision of this Agreement and the
remaining provisions of this Agreement will remain operative and in full force
and effect and will not be affected, prejudiced, or disturbed thereby.

 

(h)          All rights and obligations hereunder will be governed by the laws
of the State of New York, without regard to the conflicts of law provisions of
such jurisdiction.

 

(i)          Waiver. Reference is made to CM Seven Star’s final prospectus,
dated October 25, 2017 (the “Prospectus”).

 

The other parties hereto have read the Prospectus and understand that CM Seven
Star has established the trust account described in the Prospectus, initially in
an amount of $180.0 million for the benefit of the public stockholders and the
underwriters of CM Seven Star’s initial public offering (the “Underwriters”) and
that, except for certain exceptions described in the Prospectus, CM Seven Star
may disburse monies from the trust account only: (i) to the public stockholders
in the event of the conversion of their shares or the liquidation of CM Seven
Star; or (ii) to CM Seven Star and the Underwriters after consummation of a
business combination, as described in the Prospectus.

 

For and in consideration of CM Seven Star agreeing to enter into this Agreement,
each of the other parties hereto hereby agrees that it does not have any right,
title, interest or claim of any kind in or to any monies in the trust account
(the “Claim”) and hereby waives any Claim it may have in the future as a result
of, or arising out of, any negotiations, contracts or agreements with CM Seven
Star and will not seek recourse against the trust account for any reason
whatsoever.

 

(Signature page follows)

 

 12 

 

 

IN WITNESS WHEREOF, the undersigned have caused this Convertible Loan Agreement
to be duly executed and delivered.

 

  KAIXIN AUTO GROUP       By: /s/ Joseph Chen   Name: Joseph Chen     Title:
Chairman

 

[Signature Page to Convertible Loan Agreement]

 

   

 

 



  CM SEVEN STAR ACQUISITION CORPORATION       By: /s/ Sing Wang   Name: Sing
Wang     Title: Director

 

[Signature Page to Convertible Loan Agreement]

 

   

 

 



  KUNLUN TECH LIMITED       By: /s/ Liwei Wang   Name: Liwei Wang     Title:
Director

 



 15 

 

 

SCHEDULE A

 

EVENTS OF DEFAULT

 

Each of the following events shall be an Event of Default:

 

(a)Kaixin fails to pay any sum payable under this Agreement when due or
otherwise in accordance with the provisions hereof;

 

(b)CM Seven Star fails to issue and allot any portion of the First CM Seven Star
Unit Amount and the Second CM Seven Star Unit Amount, respectively, under this
Agreement when due or otherwise in accordance with the provisions hereof;

 

(c)Kaixin or CM Seven Star fails to perform or observe or comply with any of its
obligations or covenants under this Agreement in any material respect such that
there is a material adverse impact on its ability to perform its obligations
under this Agreement;

 

(d)any representation or warranty made or deemed to be made by Kaixin in this
Agreement proves to have been incorrect or misleading in any material respect;

 

(e)Kaixin is in default under any material indebtedness and such default is not
remedied within fifteen (15) Business Days from the day such default occurred
such that there is a material adverse impact on Kaixin’s ability to perform its
obligations under this Agreement;

 

(f)a creditor takes possession of all or substantially all of the assets of
Kaixin, as the case may be, or any execution or other legal process is enforced
against all or substantially all of the assets of Kaixin and such possession or
enforcement is not discharged within fifteen (15) Business Days;

 

(g)a petition is presented or a proceeding is commenced or an order is made or
an effective resolution is passed for the winding-up, insolvency,
reorganization, reconstruction, dissolution or bankruptcy of Kaixin or for the
appointment of a liquidator, receiver, administrator, trustee or similar officer
of Kaixin which is not stayed or discharged within fifteen (15) Business Days;

 

(h)any litigation, arbitration or administrative proceeding is commenced or
threatened against any of Kaixin or its subsidiaries such that there is a
material adverse impact on the ability of Kaixin to perform its obligations
under this Agreement;

 

(i)Kaixin stops or suspends payment to its creditors generally or is unable to
or admit its inability to pay their debts as they fall due or are declared or
become bankrupt or insolvent; or

 

(j)Kaixin transfers or distributes as a dividend any of the proceeds of the
Convertible Loan to any third party without the prior written consent of the
Investor.

 

 16 

 